DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 11/24/21 are acknowledged.  Claims 21, 23, 25, 27, 29-31, 33, 34 and 36-37 are pending and subject to prosecution.
The 1.132 Declaration on behalf of Dr. Garg, of record 11/24/2021, is acknowledged.

WITHDRAWN OBJECTIONS/REJECTIONS
Any objection or rejection not reiterated herein is WITHDRAWN.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to a WITHDRAWN objection or rejection are moot.  Any argument pertinent to a new or modified rejection of record can be found below.

Priority
The instant Application, filed 1/26/2017 is a 371 National Stage Application of PCT/US15/41146, filed 07/20/2015, which claims priority to US provisional Application No 62/194,506, filed 7/20/2015 and US Provisional Application No. 62/030,783, filed 7/30/2014.  Therefore, the earliest possible priority for the instant Application is 7/30/2014.

CLAIMS
Independent claims 21 and 30 are directed to a “system” and a method of using a system comprising stem cells comprising a vector encoding a tat-inducible thymidine kinase gene and a tat-in vitro component comprising modified stem cells expressing a tat-inducible thymidine kinase gene and a tat-inducible GFP gene, and an in vivo component comprising selected cells of the in vitro component and an effective amount of Ganciclovir.  Independent claim 30 is directed to a method for treatment of HIV, comprising administering modified, selected stem cells which comprise a TKSR gene and a GFP gene to a patient, and an effective dosage of Ganciclovir.  Alignment of the two claims identifies their shared structural requirements:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale













Independent claim 30 does not require the presence of a second vector according to claim 21.

Claim Objections
Claims 21 and 25 are objected to because of the following informalities:  
Claim 21, as amended, recites, “the the stem cells’ genome” at lines 13 and 14, and again at lines 18-19, where insertion of the second “the” appears to be a typographical error during the insertion of the new “the stem cells’” limitation:

    PNG
    media_image2.png
    58
    661
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    67
    668
    media_image3.png
    Greyscale



Claim 25 is objected to because the claim lists the status identifier as “Presently amended” with markings showing insertion of “claim 21” and deletion of “claim 24” in line 1.  No other amendments are made to claim 25 with the submission of 11/24/21.  However, this claim was previously amended with these same amendments in the claim listing of 11/23/20.  Thus the claim has an incorrect status identifier and improper markings.  See 37 CFR 1.121.  Future failure to comply with proper manners of making claim amendments will result in a Notice of Non-Compliant Amendment that the amendment is not accepted. MPEP 714.
Appropriate correction is required.

RESPONSE TO ARGUMENTS
Applicant argues that the amendment to claim 21 is sufficient to overcome the objection of record.  The Examiner notes that Applicant’s amendment was sufficient to overcome the objection of record. However, new objections of record are made in light of Applicant’s amendments to the claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23, 25, 27, and 29 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,837,510 to “Goldsmith”, of record, in view of Richman et al. An adenovirus-Based Fluorescent Reporter Vector to Identify and Isolate HIV-Infected Cells.  Journal of Virological Methods, 2002. 99:9-21, hereinafter “Richman,” of record, Black et al.  Herpes Simplex Virus-1 Thymidine Kinase Mutants Created by Semi-Random Sequence Mutagenesis Improve Prodrug-mediated Tumor Cell Killing.  Cancer Research, 2001.  61:3022-3026, hereinafter “Black” of record, cited on Applicant’s IDS dated 2/13/17, US Patent Application Publication No. 2003/0013196 to “Engleman” of record, Philippe et al. Lentiviral Vectors With A Defective Integrase Allow Efficient And Sustained transgene Expression In Vitro and In Vivo.  PNAS, 2006.  103(47):17684-17689 to “Philippe” of record, and Caruso et al.  Efficient Retroviral Gene Transfer of a Tat-Regulated Herpes Simplex Thymidine Kinase Gene for HIV Gene Therapy.  Virus Research, 1997.  52:133-143 to “Caruso” of record, Holt et al.  Human Hematopoietic .
With regard to claim 21, Goldsmith discloses lentiviral vectors encoding a thymidine kinase gene operably linked to a tar sequence (i.e. cis-acting regulatory sequences), wherein HIV tat protein activates and induces transcription of the thymidine kinase, thus limiting expression of the thymidine kinase to only cells expressing tat (column 5, line 65 – column 6, line 5), which reads on a conditional vector.  Goldsmith discloses the lentiviral vectors integrate into host cell genomes (column 12, lines 10-22, column 13, line 60 – column 14, line 7).  Goldsmith discloses the nucleic acid encoding the thymidine kinase (“heterologous gene”) utilize the HIV LTR promoters and tar sequences to control expression of the thymidine kinase (column 15, column 20, lines 7-13). Goldsmith discloses the thymidine kinase gene allows for toxicity and cell death only in the presence of ganciclovir (GCV) (column 5, line 65 – column 6, line 5).  Goldsmith discloses the tat protein can be provided via a tat gene on the vector, a gene separate from the vector, or from an endogenous HIV infection (column 15, lines 23-31; column 5, line 65 – column 6 line 10; Example 2, 3 and 6; Claim 31).  Goldsmith discloses the system is used to treat HIV infection (column 6, lines 61-65).
Goldsmith discloses the lentiviral vectors virions encoding the cytotoxic thymidine kinase can be administered directly to a patient, or wherein replication-defective lentiviral virions encoding the cytotoxic thymidine kinase transduce hematopoietic stem cells ex vivo and the infected stem cells are reintroduced back into the patient (column 15, line 48- column 16, line 41). Goldsmith discloses the transduced cells comprising the vectors further comprise selection marker genes 3’ to the thymidine kinase (column 12, line 53-65; column 14, lines 42-44) which are used to screen or select successfully 
The modified stem cells of Goldsmith comprise vectors accordingly:

    PNG
    media_image4.png
    530
    902
    media_image4.png
    Greyscale









Thus, with regard to claim 21, Goldsmith discloses a system for treating HIV comprising an in vitro component comprising a stem cell comprising a tat-inducible thymidine kinase gene, wherein expression of the thymidine kinase only occurs in the presence of Tat, and a reporter gene.  Goldsmith discloses the tat gene can be provided on a second vector (Examples).  Goldsmith further discloses the modified stem cells expressing the thymidine kinase are implanted in a patient and HIV infected cells expressing tat undergo cell death following administration of ganciclovir to the patient to treat HIV infections, thus providing an in vivo component comprising the modified stem cells and a dosing composition of ganciclovir.  Further, Goldsmith discloses replication-defective integrating lentiviral virions encoding the cytotoxic thymidine kinase transduce hematopoietic stem cells ex vivo and the infected stem cells are reintroduced back into the patient (column 15, line 48- column 16, line 41).  Thus, 
However, Goldsmith does not disclose the selection marker in the modified cells comprises a tat inducible GFP gene, that the thymidine kinase gene comprises an SR39 mutant, or that the vector encoding Tat is a non-integrating lentiviral helper construct, which further comprises a CCR5 knockout sequence, as required by instant claim 21.
Richman discloses an HIV-LTR-TAR functional fragment-GFP reporter plasmid which is capable of expressing GFP in response to Tat proteins expressed in the cell when ligated into a larger nucleic acid vector sequence (Abstract; page 11).  Richman discloses the reporter can be used to detect cells with HIV tat proteins expressed in trans from vectors (FIG2) which can then be sorted using FACS analysis (FIG 3).  Richman discloses identifying and sorting cells using a tat-inducible GFP protein is a simple and easy way to isolate and sort tat expressing cells (page 17) and that sorted cells can be used for further culture (Abstract).  Thus, Richman discloses a method of sorting mixtures of cells based on tat-inducible GFP expression accordingly:

    PNG
    media_image5.png
    562
    953
    media_image5.png
    Greyscale








Black discloses the generation of thymidine kinase mutants that have increased sensitivity to ganciclovir or acyclovir (Abstract).  Black concludes that the mutants therein provide a significant versus host disease, and HIV infections” (page 3026, second column).
Engleman discloses a non-integrating lentiviral vector system comprising a plurality of vectors encoding the structural genes of the lentivirus, wherein the integrase pol gene is mutated such that the lentiviral genes do not integrate (abstract, paragraphs [0010]-[0012]).  Engleman discloses the non-integrating lentiviral system comprises a 1) transfer vector encoding 5’ and 3’ lentiviral LTRs which encode a gene of interest to be expressed and a psi sequence 2) one or more episomal packaging vectors encoding gag and pol proteins – wherein the pol sequence is mutated such that the system does not integrate into the host cell chromosome; and 3) an envelope vector encoding the env gene (paragraphs [0013]-[0016], [0017], [0021]-[0022], [0025]-[0029]).  Engleman discloses the tat gene can be encoded on the packaging vectors with gag or pol (paragraph [0061]).  Engleman discloses transduction of cells by virions encoding transactivators can be after the additional vectors are transduced, in order to control expression of genes expressed by the transactivators, analogous to use of inducible promoters (paragraph [0029]).   Engleman disclose the tat protein is a transactivator (paragraph [0017]).
Engleman discloses an advantage of using a non-integrating lentiviral vector system is to express a protein for a limited time period, including when unlimited expression can be harmful to cells expressing the protein (paragraph [0008]).
Philippe reduces to practice a cloned tat gene in a lentiviral packaging vector comprising a non-integrating lentiviral NIL helper construct, wherein the tat gene is encoded with gag and an integration deficient pol protein (vector p8.91 FIG 1B).
Caruso discloses expressing a cloned tat gene from an episomal vector to drive a thymidine kinase gene operably linked to HIV LTR in a host cell (abstract; FIG 1, FIG 3, page 135).  Caruso discloses that tat expression in cells can be toxic (page 135, second column).
Holt discloses successful transfection of CD34+ hematopoietic stem cells (HSCs) with ZFN nucleases targeting CCR5, wherein CCR5 is knocked out of the HSCs (Abstract; page 840, FIG 1).  While Holt discloses the nucleic acids encoding the ZFN targeting CCR5 are introduced into the cells via transfection, Holt also discloses gene delivery methods suitable for ZFN delivery include lentiviral vectors (page 840).  Holt discloses the CD34+ cells with a CCR5-/- genotype were able to be successfully implanted and engrafted into an in vivo model, differentiate into specific hematopoietic lineages (FIG 1c, page 840-841).  Holt also discloses these cells, when challenged in vivo with HIV-1 infection are HIV-1 resistant (FIGs 2-4; pages 842-844).  Holt suggests use of ZFNs targeting CCR5 in HSCs can be used in combination with other known therapies for HIV (Page 845).
Cai discloses ZFNs can be encoded and delivered via lentiviral vector delivery (Abstract).  Cai discloses the ZFNs targeting CCR5 can be encoded on the gag encoding packaging construct of an integrase-deficient lentiviral vector (page 2-page 3; FIG 1, FIG 2; FIG 3 Table 1).  Cai discloses encoding the ZFN on the gag encoding packing vector is “superior” in terms of cargo load because derivative of Gag polypeptides are the most abundant proteins in the HIV-1 particle (page 11) and by encoding on an integration deficient lentiviral packaging vector allows sufficient ZFN expression to function without permanently inserting the ZFN into the genome (page 11).
With regard to the claimed requirement wherein the modified stem cells encodes both the thymidine kinase gene and a tat-inducible GFP gene, it would have been obvious to combine Goldsmith 
It would have been obvious to substitute the thymidine kinase gene of Goldsmith for the thymidine kinase mutants of Black because thymine kinase and its mutants are both explicitly taught as being useful for suicide gene therapy, including for HIV. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have further been motivated to use the thymidine kinase mutants of Black, as Black discloses the mutants therein have increased sensitivity to GCV, and therefore would have enhanced cell killing when used.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as using thymidine kinase, and mutants thereof, on suicide vectors was known in the art at the time of the invention.
With regard to the claimed requirement wherein the tat gene is encoded on a non-integrating lentiviral vector, it would have been obvious to combine the disclosure of Goldsmith, Richman and Black further with the disclosures of Engleman, Philippe and Caruso to allow for the selection of the modified 
With regard to the claimed requirement that the non-integrating lentiviral vector encoding the tat gene further encode a CCR5 knockout sequence, it would have been obvious to the skilled artisan to combine the disclosures of Goldsmith, Richman, Black, Engleman, Philippe and Caruso, on a system of treating HIV comprising selected modified stem cells which are generated by transduction with a non-integrating lentiviral packaging vector encoding tat and gag or mutated pol, further with the disclosures of Holt, on the ability of ZFNs to modify CCR5 in CD34+ cells and Cai on lentiviral packaging vectors encoding CCR5.  A skilled artisan would have been motivated to encode ZFNs targeting a CCR5 knockout on the lentiviral packaging vector, as Cai discloses such a design is superior in terms of cargo and prevents the ZFN from being integrated into the genome.  A skilled artisan would have been motivated to combine the ZFNs targeting CCR5 on lentiviral vectors as Holt suggests ZFNs targeting CCR5 can be combined with other anti-HIV therapies.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as encoding ZFNs targeting CCR5 on lentiviral packaging vectors was known in the art at the time of the invention.
With regard to claim 23, as amended, the claim requires wherein the modified stem cells of the in vitro component are sorted by flow cytometry based on expression of GFP.  Thus, this claim does not appear to add any additional structure, but is a product-by-process claim.  M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
Claim 25 is also a product-by-process claim.  Claim 25 does do not appear to provide any additional structure to that of claim 21.  Thus, Goldsmith in view of Richman, Black, Engleman, Philippe, Caruso, Holt and Cai render obvious claim 25.
With regard to claim 27, wherein the CCR5 knock out sequence encodes a zinc finger nuclease, Goldsmith does not disclose this feature.  However, Holt discloses the ability of ZFNs to modify CCR5 in CD34+ cells and Cai discloses lentiviral packaging vectors encoding CCR5.  A skilled artisan would have been motivated to encode ZFNs targeting a CCR5 knockout on the lentiviral packaging vector, as Cai discloses such a design is superior in terms of cargo and prevents the ZFN from being integrated into the genome.  A skilled artisan would have been motivated to combine the ZFNs targeting CCR5 on lentiviral vectors as Holt suggests ZFNs targeting CCR5 can be combined with other anti-HIV therapies.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as encoding ZFNs targeting CCR5 on lentiviral packaging vectors was known in the art at the time of the invention.
With regard to claim 29, Goldsmith discloses the modified stem cells are produced from stem cells harvested from the patient (column 15, line 48- column 16, line 41).

Claims 30 and 37 remainUS Patent No. 5,837,510 to “Goldsmith”, of record, in view of Richman et al. An adenovirus-Based Fluorescent Reporter Vector to Identify and Isolate HIV-Infected Cells.  Journal of Virological Methods, 2002. 99:9-21, hereinafter “Richman,” of record, and Black et al.  Herpes Simplex Virus-1 Thymidine Kinase Mutants Created by Semi-Random Sequence Mutagenesis Improve Prodrug-mediated Tumor Cell Killing.  Cancer Research, 2001.  61:3022-3026, hereinafter “Black” of record, cited on Applicant’s IDS dated 2/13/17.   
With regard to claim 30, Goldsmith discloses lentiviral vectors encoding a thymidine kinase gene operably linked to a tar sequence (i.e. cis-acting regulatory sequences), wherein HIV tat protein activates and induces transcription of the thymidine kinase, thus limiting expression of the thymidine kinase to only cells expressing tat (column 5, line 65 – column 6, line 5), which reads on a conditional vector.  Goldsmith discloses the lentiviral vectors integrate into host cell genomes (column 12, lines 10-22, column 13, line 60 – column 14, line 7).  Goldsmith discloses the nucleic acid encoding the thymidine kinase (“heterologous gene”) utilize the HIV LTR promoters and tar sequences to control expression of the thymidine kinase (column 15, column 20, lines 7-13). Goldsmith discloses the thymidine kinase gene allows for toxicity and cell death only in the presence of ganciclovir (GCV) (column 5, line 65 – column 6, line 5).  Goldsmith discloses the tat protein can be provided via a tat gene on the vector, a gene separate from the vector, or from an endogenous HIV infection (column 15, lines 23-31; column 5, line 65 – column 6 line 10; Example 2, 3 and 6; Claim 31).  Goldsmith discloses the system is used to treat HIV infection (column 6, lines 61-65).
Goldsmith discloses the lentiviral vectors virions encoding the cytotoxic thymidine kinase can be administered directly to a patient, or wherein replication-defective lentiviral virions encoding the cytotoxic thymidine kinase transduce hematopoietic stem cells ex vivo and the infected stem cells are reintroduced back into the patient (column 15, line 48- column 16, line 41). Goldsmith discloses the transduced cells comprising the vectors further comprise selection marker genes 3’ to the thymidine kinase (column 12, line 53-65; column 14, lines 42-44) which are used to screen or select successfully transduced cells “Where the vector includes a marker, the infected cells may be screened or selected, if desired.  The infected cells are then reintroduced into the subject using methods employed for autologous bone marrow transplantation, typically by intravenous infusion or injection” (column 16, lines 17-22).  


    PNG
    media_image4.png
    530
    902
    media_image4.png
    Greyscale
The modified stem cells of Goldsmith comprise vectors accordingly:








Thus, with regard to claim 30, Goldsmith discloses methods of treating HIV comprising an in vitro component comprising a stem cell comprising a tat-inducible thymidine kinase gene, wherein expression of the thymidine kinase only occurs in the presence of Tat, and a reporter gene. Goldsmith discloses the tat gene can be provided on a second vector (Examples).  Goldsmith further discloses the modified stem cells expressing the thymidine kinase are implanted in a patient and HIV infected cells expressing tat undergo cell death following administration of ganciclovir to the patient to treat HIV infections, thus providing an in vivo component comprising the modified stem cells and a dosing composition of ganciclovir.  Further, Goldsmith discloses replication-defective integrating lentiviral virions encoding the cytotoxic thymidine kinase transduce hematopoietic stem cells ex vivo and the infected stem cells are reintroduced back into the patient (column 15, line 48- column 16, line 41).  Thus, Goldsmith discloses the modified stem cells are produced in vitro by transduction with a plurality of first virions that integrate into the host cell chromosomes.
However, Goldsmith does not disclose the selection marker in the modified cells comprise a tat inducible GFP gene, or that the thymidine kinase gene comprises an SR39 mutant, as required by instant claim 30.
Richman discloses an HIV-LTR-TAR functional fragment-GFP reporter plasmid which is capable of expressing GFP in response to Tat proteins expressed in the cell when ligated into a larger nucleic acid vector sequence (Abstract; page 11).  Richman discloses the reporter can be used to detect cells with HIV tat proteins expressed in trans from vectors (FIG2) which can then be sorted using FACS analysis (FIG 3).  Richman discloses identifying and sorting cells using a tat-inducible GFP protein is a simple and easy way to isolate and sort tat expressing cells (page 17) and that sorted cells can be used for further culture (Abstract).  Thus, Richman discloses a method of sorting mixtures of cells based on tat-inducible GFP expression accordingly:

    PNG
    media_image5.png
    562
    953
    media_image5.png
    Greyscale








Black discloses the generation of thymidine kinase mutants that have increased sensitivity to ganciclovir or acyclovir (Abstract).  Black concludes that the mutants therein provide a significant advantage over wild-type thymidine kinase for suicide gene therapy applications in at least three important ways: (a) by enhancing prodrug-mediated cell killing; (b) by reducing the amount of immunosuppressive GCV required for effective cell killing; and (c) by bringing HSV-1 thymidine kinase (TK) mediated activation of GCV to a clinically relevant level.  “Furthermore, such mutants could replace the use of wild-type TK in gene therapy of other indications including restenosis, graft versus
With regard to the claimed requirement wherein the modified stem cells encodes both the thymidine kinase gene and a tat-inducible GFP gene, it would have been obvious to combine Goldsmith with Richman.  A skilled artisan would have been motivated to use a tat-inducible GFP reporter construct comprising a TAR element operably linked to a GFP selection marker in the modified cells of Goldsmith because Goldsmith discloses the vectors therein can comprise selection markers, that tat can be provided on the vector, a gene separate from the vector, or from an endogenous HIV infection (column 15, lines 23-31; column 5, line 65 – column 6 line 10; Example 2, 3 and 6), and Richman discloses use of a tat-inducible TAR functional fragment GFP reporter construct is known, and that expression of the GFP reporter genes allows for selection of tat-expressing cells.
It would have been obvious to substitute the thymidine kinase gene of Goldsmith for the thymidine kinase mutants of Black because thymine kinase and its mutants are both explicitly taught as being useful for suicide gene therapy, including for HIV. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout
With regard to claim 37, Goldsmith discloses the modified stem cells are produced from stem cells harvested from the patient (column 15, line 48- column 16, line 41).

Claims 31, 33, 34 and 36 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,837,510 to “Goldsmith”, of record, in view of Richman et al. An adenovirus-Based Fluorescent Reporter Vector to Identify and Isolate HIV-Infected Cells.  Journal of Virological Methods, 2002. 99:9-21, hereinafter “Richman,” of record, Black et al.  Herpes Simplex Virus-1 Thymidine Kinase Mutants Created by Semi-Random Sequence Mutagenesis Improve Prodrug-mediated Tumor Cell Killing.  Cancer Research, 2001.  61:3022-3026, hereinafter “Black” of record, cited on Applicant’s IDS dated 2/13/17, as applied to claims 30 and 37 above, and further in view US Patent Application Publication No. 2003/0013196 to “Engleman” of record, Philippe et al. Lentiviral Vectors With A Defective Integrase Allow Efficient And Sustained transgene Expression In Vitro and In Vivo.  PNAS, 2006.  103(47):17684-17689 to “Philippe” of record, and Caruso et al.  Efficient Retroviral Gene Transfer of a Tat-Regulated Herpes Simplex Thymidine Kinase Gene for HIV Gene Therapy.  Virus Research, 1997.  52:133-143 to “Caruso” of record, Holt et al.  Human Hematopoietic Stem/Progenitor Cells Modified by Zinc-Finger Nucleases Targeted to CCR5 Control HIV-1 In Vivo.  Nature Biotechnology, 2010. 28(8):839-849, hereinafter “Holt” of record, and Cai et al.  Targeted Genome Editing By Lentiviral Protein Transduction of Zinc-Finger and TAL-effector Nucleases. eLife, 2014. 3:e01911. 19 pages, hereinafter “Cai” published April 24, 2014, of record.  Claims 31 and 34 encompass embodiments wherein the modified stem cells are produced in vitro by transducing isolated stem cells with a plurality of virions encoding the tat-inducible-TKSR39 and tat-inducible GFP to form a mixture of stem cells and modified stem cells, and sorting the mixture by flow cytometry to produce the plurality to selected, modified stem cells, wherein the vector encoding Tat is a non-integrating lentiviral helper construct, which further comprises a CCR5 knockout. This rejection is modified in response to Applicant’s amendments to the claims.
The disclosures of Goldsmith, Richman and Black are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Goldsmith, Richman and Black combine to render obvious a method of treating HIV according to claim 30.  
However, Goldsmith, Richman nor Black disclose the vector encoding Tat is a non-integrating lentiviral helper construct, which further comprises a CCR5 knockout sequence, as required by instant claims 31 and 34.
Engleman discloses a non-integrating lentiviral vector system comprising a plurality of vectors encoding the structural genes of the lentivirus, wherein the integrase pol gene is mutated such that the lentiviral genes do not integrate (abstract, paragraphs [0010]-[0012]).  Engleman discloses the non-integrating lentiviral system comprises a 1) transfer vector encoding 5’ and 3’ lentiviral LTRs which encode a gene of interest to be expressed and a psi sequence 2) one or more episomal packaging vectors encoding gag and pol proteins – wherein the pol sequence is mutated such that the system does not integrate into the host cell chromosome; and 3) an envelope vector encoding the env gene (paragraphs [0013]-[0016], [0017], [0021]-[0022], [0025]-[0029]).  Engleman discloses the tat gene can be encoded on the packaging vectors with gag or pol (paragraph [0061]).  Engleman discloses transduction of cells by virions encoding transactivators can be after the additional vectors are transduced, in order to control expression of genes expressed by the transactivators, analogous to use of inducible promoters (paragraph [0029]).   Engleman disclose the tat protein is a transactivator (paragraph [0017]).
Engleman discloses an advantage of using a non-integrating lentiviral vector system is to express a protein for a limited time period, including when unlimited expression can be harmful to cells expressing the protein (paragraph [0008]).
Philippe reduces to practice a cloned tat gene in a lentiviral packaging vector comprising a non-integrating lentiviral NIL helper construct, wherein the tat gene is encoded with gag and an integration deficient pol protein (vector p8.91 FIG 1B).
Caruso discloses expressing a cloned tat gene from an episomal vector to drive a thymidine kinase gene operably linked to HIV LTR in a host cell (abstract; FIG 1, FIG 3, page 135).  Caruso discloses that tat expression in cells can be toxic (page 135, second column).
Holt discloses successful transfection of CD34+ hematopoietic stem cells (HSCs) with ZFN nucleases targeting CCR5, wherein CCR5 is knocked out of the HSCs (Abstract; page 840, FIG 1).  While Holt discloses the nucleic acids encoding the ZFN targeting CCR5 are introduced into the cells via transfection, Holt also discloses gene delivery methods suitable for ZFN delivery include lentiviral vectors (page 840).  Holt discloses the CD34+ cells with a CCR5-/- genotype were able to be successfully implanted and engrafted into an in vivo model, differentiate into specific hematopoietic lineages (FIG 1c, page 840-841).  Holt also discloses these cells, when challenged in vivo with HIV-1 infection are HIV-1 resistant (FIGs 2-4; pages 842-844).  Holt suggests use of ZFNs targeting CCR5 in HSCs can be used in combination with other known therapies for HIV (Page 845).
Cai discloses ZFNs can be encoded and delivered via lentiviral vector delivery (Abstract).  Cai discloses the ZFNs targeting CCR5 can be encoded on the gag encoding packaging construct of an integrase-deficient lentiviral vector (page 2-page 3; FIG 1, FIG 2; FIG 3 Table 1).  Cai discloses encoding the ZFN on the gag encoding packing vector is “superior” in terms of cargo load because derivative of Gag polypeptides are the most abundant proteins in the HIV-1 particle (page 11) and by encoding on an integration deficient lentiviral packaging vector allows sufficient ZFN expression to function without permanently inserting the ZFN into the genome (page 11).
With regard to the claimed requirement wherein the modified stem cells are produced by transducing stem cells with an integrating lentiviral particles encoding the tat-inducible TKSR39 and GFP trans from vectors (FIG2), the transduced cells can then be sorted using FACS analysis (FIG 3).  Richman discloses identifying and sorting cells using a tat-inducible GFP protein is a simple and easy way to isolate and sort tat expressing cells (page 17) and that sorted cells can be used for further culture (Abstract).  Thus, it would have been obvious to the skilled artisan to generate virions expressing the tat-inducible thymidine kinase and a tat-inducible GFP, transduce the target stem cells, and isolate the modified stem cells based on tat-inducible GFP expression.  A skilled artisan would have been motivated to isolate the modified cells following transduction using GFP and FACS because Richman discloses such a method is simple and easy and allows for further culture of the isolated cells.
With regard to the claimed requirement wherein the tat gene is encoded on a non-integrating lentiviral vector, it would have been obvious to combine the disclosure of Goldsmith, Richman and Black further with the disclosures of Engleman, Philippe and Caruso to allow for the selection of the modified cells to be generated by transducing cells with virions expressing the TKSR39 and tat-inducible GFP and transducing the cells with additional virions comprising a non-integrating helper packaging construct comprising a tat gene virion.  Goldsmith discloses the modified cells comprise thymidine kinase operably linked to a tat inducible LTR can be produced by transduction with virions (column 15, line 48- column 16, line 41); Goldsmith discloses the cells can comprise a tat gene on a separate vector or from the endogenous HIV infection and that the transduced cells can be identified by expression of a selectable 
With regard to the claimed requirement that the non-integrating lentiviral vector encoding the tat gene further encode a CCR5 knockout sequence, it would have been obvious to the skilled artisan to combine the disclosures of Goldsmith, Richman, Black, Engleman, Philippe and Caruso, on a system of treating HIV comprising selected modified stem cells which are generated by transduction with a non-integrating lentiviral packaging vector encoding tat and gag or mutated pol, further with the disclosures of Holt, on the ability of ZFNs to modify CCR5 in CD34+ cells and Cai on lentiviral packaging vectors 
With regard to claim 33, as amended, the claim requires wherein the sorting of the mixture comprises selecting the modified stem cells expressing GFP to produce the plurality of selected, modified cells.  Thus, this claim is obvious for the same reasons as stated above for claim 31:
Goldsmith discloses the lentiviral vectors are integrated into the stem cells to produce cells which are implanted into the patient.  Goldsmith discloses the vectors therein can comprise selection markers, and that tat can be provided on the vector, a gene separate from the vector, or from an endogenous HIV infection (column 15, lines 23-31; column 5, line 65 – column 6 line 10; Example 2, 3 and 6).  Richman discloses the LTR-GFP virions can be used to transduce target cells, and in the presence of HIV tat proteins expressed in trans
With regard to claim 36, wherein the CCR5 knock out sequence encodes a zinc finger nuclease, none of Goldsmith, Richman nor Black disclose this feature.  However, Holt discloses the ability of ZFNs to modify CCR5 in CD34+ cells and Cai discloses lentiviral packaging vectors encoding CCR5.  A skilled artisan would have been motivated to encode ZFNs targeting a CCR5 knockout on the lentiviral packaging vector, as Cai discloses such a design is superior in terms of cargo and prevents the ZFN from being integrated into the genome.  A skilled artisan would have been motivated to combine the ZFNs targeting CCR5 on lentiviral vectors as Holt suggests ZFNs targeting CCR5 can be combined with other anti-HIV therapies.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as encoding ZFNs targeting CCR5 on lentiviral packaging vectors was known in the art at the time of the invention.

RESPONSE TO 1.132 DECLARATION
The Affidavit on behalf of Dr. Himanshu Garg, of record 11/24/2021 is insufficient to overcome the 103 rejections of record because the affidavit fails to address the 103 rejection specifically, fails to provide objective evidence supporting any unexpected results of the claimed invention, and appears to show the invention worked as intended.  
When considering affidavits presenting objective evidence, “Examiners must consider comparative data in the specification which is intended to illustrate the claimed invention in reaching a conclusion with regard to the obviousness of the claims. In re Margolis” and 
MPEP716.01(b)
“The weight attached to evidence of secondary considerations by the examiner will depend upon its relevance to the issue of obviousness and the amount and nature of the evidence. Note the great reliance apparently placed on this type of evidence by the Supreme Court in upholding the patent in United States v. Adams, 383 U.S. 39,148 USPQ 479 (1966).

To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the 

"Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention." In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011).”
 
At pages 1-2, sections 4-5 of the Affidavit, Dr. Garg argues that the evidence from the instant specification and post-filing art of Mehmetoglu-Gurbuz et al, Virology Journal, 18:31 (2021), provides evidence of unexpected results of a known-problem for HIV-treatment.  Dr Garg states, “This declaration provides experimental results which establish the unexpected nature of the effects from the practice of the present invention.  In particular, the Examiner’s attention is directed to Figures 2-11 of the present specification and the post-filing publication of Mehmetoglu-Gurbuz et al, Virology Journal, 18:31 (2021), of which I am a co-author, and the experimental results provided therein, references attached as Exhibit C for Examiner’s convenience.”
In these sections Dr. Garg indicates that knockout of CCR5 alone (one known HIV receptor) in gene therapy results in HIV populations switching to CXCR4 (another HIV receptor) for viral infection, and is an “ineffective treatment.” 
At page 2, section 6, Dr. Garg states, 
“The following experiments documented in Figures 2-11 of the present specification and Mehmetoglu-Gurbuz et al, show how the novel combination approach of the present invention unexpectedly and unpredictably overcomes this co-receptor switching issue.  The combination includes two specific strategies that are to be used in a two-step gene therapy approach.”

At page 2, section 7, Dr. Garg states, 
“The first is, in our exemplary experiments, transformation with Vector 1 which stably integrates into the stem cell genome the TK-SR39 gene and the green fluorescent protein (GFP) selectable marker under control of the HIV LTR promoter.  This results in TK-SR39 and GFP expression only in the presence of HIV tat protein.  This protein will only be present if the cell is infected with HIV.  Notably, TK-SR39 is a 

At page 2, section 8, Dr. Garg states,
“The second is, in our exemplary experiments, a Vector 2, a non-integrative vector, which includes the expression of CCR5gRNA-CRISPR-Cas9 and tat.  Expression from this vector results in the CCR5 gene knock out in a subset of these cells and elimination of this receptor from the cell surface.  Cells undergoing this deletion event do not allow replication of CCR5 tropic HIV strains (see the results of Figure 2 of Mehmetoglu-Gurbuz et al.).”

At page 3, section 9, Dr. Garg states, 
“When these two Vectors are used to transform the same cell, the result is the ability to block the replication of both CCR5 tropic HIV and CXCR4 tropic HIV in the presence of Ganciclovir (see results of Figures 3, 4, 5, 6, 7, and 8 in Mehmetoglu-Gurbuz et al.) in a single gene therapy.  Thus, this combination unexpectedly provides a means to overcome the “co-receptor” switch issue documents in solely CCR5 deletion approaches to HIV gene therapy as described above.”

At page 3, section 10, Dr. Garg states, 
“Thus, it is only through the combination of the two types of approaches provided in the present application and the experimental results provided therein that a method is disclosed that addressed the need to counteract both CCR5 tropic and CXCR4 tropic HIV infections with one gene therapy.  This combination of two different therapies, neither of which can accomplish this goal on its own, is not taught nor suggested in the prior art.  It is only through my group’s experimental results, disclosed in the present specification and in Mehmetoglu-Gurbuz et al. that this method and associated systems can be known and understood.” 

The Examiner has considered Dr. Garg’s arguments and finds them insufficient to overcome the rejections of record over independent system claim 21 (and its dependents) or over independent method claim 30 (and its dependents).  As a reminder, objective evidence is weighed in light of the claimed
With regard to Dr. Garg’s assertion that the invention is a two-tiered approach to treating HIV, addressing the co-receptor switch issue relative to CCR5 and CXCR4, the Examiner notes that neither independent system claim 21 nor method claim 30 results in modified stem cells wherein 1) the CCR5 receptor is knocked out and 2) wherein replication of CXCR4 tropic HIV is inhibited.  Further, independent method claim 30 does not even require the CCR5 knockout vector or the CCR5 receptor is knocked out.  Thus, Dr. Garg’s arguments regarding the necessity of “unexpected results” of a “two-tiered” approach is not required in any independent claim and cannot therefore be persuasive over them.
Dr. Garg’s discussion at section 7, of the “first vector” does not appear to present any unexpected results.  Dr. Garg does not point to any data in the specification which is directly linked to the claimed structure, nor does Dr. Garg the non-obviousness of the claimed vector.  Rather, Dr. Garg recites at a much higher level than claimed, “that first vector stably integrates into the stem cell genome the TK-SR39 gene and the green fluorescent protein (GFP) selectable marker under control of the HIV LTR promoter.  This results in TK-SR39 and GFP expression only in the presence of HIV tat protein.  This protein will only be present if the cell is infected with HIV.  Notably, TK-SR39 is a conditional cytotoxic gene, so in the presence of Ganciclovir, and anti-viral medication, cells expressing this gene will die.  Protein expression from the HIV LTR promoter on this vector results in Ganciclovir sensitive and GFP selectable expression.  Therefore, cells infected with HIV and therefore expressing TK-SR39 and GFP will die in the presence of Ganciclovir.”   
Initially it is noted that neither claim 21 nor claim 30 requires that the GFP and the thymidine kinase are operably linked to an HIV-LTR.  Rather, the claimed language states, “a conditional vector that expressed a modified thymidine kinase SR39 mutant gene (TKSR39) only in the presence of viral tat proteins; and a tat inducible GFP gene.”
However, the rejection of record renders obvious these claimed structures (tat-inducible GFP and Tat-inducible thymidine kinase) on a single vector.  As recited in the rejection, 
“Goldsmith discloses lentiviral vectors encoding a thymidine kinase gene operably linked to a tar sequence (i.e. cis-acting regulatory sequences), wherein HIV tat protein activates and induces transcription of the thymidine kinase, thus limiting expression of the thymidine kinase to only cells expressing tat (column 5, line 65 – column 6, line 5), which reads on a conditional vector.  Goldsmith discloses the lentiviral vectors integrate into host cell genomes (column 12, lines 10-22, column 13, line 60 – column 14, line 7).  Goldsmith discloses the nucleic acid encoding the thymidine kinase (“heterologous gene”) utilize the HIV LTR promoters and tar sequences to control expression of the thymidine kinase (column 15, column 20, lines 7-13). Goldsmith discloses the thymidine kinase gene allows for toxicity and cell death only in the presence of ganciclovir (GCV) (column 5, line 65 – column 6, line 5).  Goldsmith discloses the tat protein can be provided via a tat gene on the vector, a gene separate from the vector, or from an endogenous HIV infection (column 15, lines 23-31; column 5, line 65 – column 6 line 10; Example 2, 3 and 6; Claim 31).  Goldsmith discloses the system is used to treat HIV infection (column 6, lines 61-65).
Goldsmith discloses the lentiviral vectors virions encoding the cytotoxic thymidine kinase can be administered directly to a patient, or wherein replication-defective lentiviral virions encoding the cytotoxic thymidine kinase transduce hematopoietic stem cells ex vivo and the infected stem cells are reintroduced back into the patient (column 15, line 48- column 16, line 41). Goldsmith discloses the transduced cells comprising the vectors further comprise selection marker genes 3’ to the thymidine kinase (column 12, line 53-65; column 14, lines 42-44) which are used to screen or select successfully transduced cells “Where the vector includes a marker, the infected cells may be screened or selected, if desired.  The infected cells are then reintroduced into the subject using methods employed for autologous bone marrow transplantation, typically by intravenous infusion or injection” (column 16, lines 17-22).  

    PNG
    media_image4.png
    530
    902
    media_image4.png
    Greyscale
The modified stem cells of Goldsmith comprise vectors accordingly:


















Thus, with regard to claim 30, Goldsmith discloses methods of treating HIV comprising an in vitro component comprising a stem cell comprising a tat-inducible thymidine kinase gene, wherein 
However, Goldsmith does not disclose the selection marker in the modified cells comprise a tat inducible GFP gene, or that the thymidine kinase gene comprises an SR39 mutant, as required by instant claim 30.
Richman discloses an HIV-LTR-TAR functional fragment-GFP reporter plasmid which is capable of expressing GFP in response to Tat proteins expressed in the cell when ligated into a larger nucleic acid vector sequence (Abstract; page 11).  Richman discloses the reporter can be used to detect cells with HIV tat proteins expressed in trans from vectors (FIG2) which can then be sorted using FACS analysis (FIG 3).  Richman discloses identifying and sorting cells using a tat-inducible GFP protein is a simple and easy way to isolate and sort tat expressing cells (page 17) and that sorted cells can be used for further culture (Abstract).  Thus, Richman discloses a method of sorting mixtures of cells based on tat-inducible GFP expression accordingly:

    PNG
    media_image5.png
    562
    953
    media_image5.png
    Greyscale
















Black discloses the generation of thymidine kinase mutants that have increased sensitivity to ganciclovir or acyclovir (Abstract).  Black concludes that the mutants therein provide a significant advantage over wild-type thymidine kinase for suicide gene therapy applications in at least three important ways: (a) by enhancing prodrug-mediated cell killing; (b) by reducing the amount of immunosuppressive GCV required for effective cell killing; and (c) by bringing HSV-1 thymidine kinase (TK) mediated activation of GCV to a clinically relevant level.  “Furthermore, such mutants could replace the use of wild-type TK in gene therapy of other indications including restenosis, graft versus host disease, and HIV infections” (page 3026, second column).
With regard to the claimed requirement wherein the modified stem cells encodes both the thymidine kinase gene and a tat-inducible GFP gene, it would have been obvious to combine Goldsmith with Richman.  A skilled artisan would have been motivated to use a tat-inducible GFP reporter 
It would have been obvious to substitute the thymidine kinase gene of Goldsmith for the thymidine kinase mutants of Black because thymine kinase and its mutants are both explicitly taught as being useful for suicide gene therapy, including for HIV. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have further been motivated to use the thymidine kinase mutants of Black, as Black discloses the mutants therein have increased sensitivity to GCV, and therefore would have enhanced cell killing when used.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as using thymidine kinase, and mutants thereof, on suicide vectors was known in the art at the time of the invention.”

With regard to Dr. Garg’s statement that the tat-inducible GFP and tat-inducible thymidine kinase “will only be present if the cell is infected with HIV” (due to tat expression) is not supported by the instant specification, the claims, or the prior art.  Rather, the specification teaches that the tat gene can be provided prior to HIV infection in order to express the GFP for selection, but it also expressed the thymidine kinase (paragraphs [0033]-[0036]). Further, Goldsmith discloses the tat-inducible vectors can provided with tat via a tat gene on the vector, a gene separate from the vector, or from an endogenous HIV infection (column 15, lines 23-31; column 5, line 65 – column 6 line 10; Example 2, 3 and 6; Claim 31).  
With regard to Dr. Garg’s statement that the first vector blocks the replication of the virus, including CXCR4 tropic HIV, 1) the instant claims do not require that CXCR4 tropic HIV viruses are blocked from cell entry; and 2) this unclaimed function appears to be the effect of the methods of Goldsmith, regardless of whether the marker gene as GFP (provided by Richman) or the thymidine 
With regard to Dr. Garg’s statement that, “The second is, in our exemplary experiments, a Vector 2, a non-integrative vector, which includes the expression of CCR5gRNA-CRISPR-Cas9 and tat.  Expression from this vector results in the CCR5 gene knock out in a subset of these cells and elimination of this receptor from the cell surface.  Cells undergoing this deletion event do not allow replication of CCR5 tropic HIV strains (see the results of Figure 2 of Mehmetoglu-Gurbuz et al.).
It is noted that instant claim 30, which is directed to the method of treatment, does not require a second vector encoding a tat gene and a CCR5 knockout.  So, these arguments cannot be persuasive over claim 30.  However, with regard to the system claim 21, which does require a second vector (a non-integrating lentiviral vector encoding a tat gene and a CCR5 knockout), the art renders obvious a two vector system when utilizing tat-inducible markers:
Goldsmith and Richman disclose a tat-inducible marker can be expressed following tat-expression (see above).  However, Caruso discloses expression of tat in cells can be cytotoxic (page 135), thus identifying a known problem when providing tat in trans.  Engleman discloses use of non-integrating viral vectors encoding and expressing viral proteins allow for the expression of proteins which are toxic from expression because the expression is short term (paragraph [0008]) and that transactivators can be transduced into cells after other vectors in order to control expression of genes activated by the transactivators, such as tat (paragraph [0029]), thus providing a known solution for providing tat in trans.  Philippe reduces to practice a cloned tat gene in a Lentiviral packaging vector comprising a non-integrating lentiviral NIL construct, thus showing a working example of providing a tat protein in trans.  A skilled artisan would have been motivated to use the NIL helper packaging plasmid of Engleman and Philippe to encode the tat responsive GFP in the transduced cells of Goldsmith in view of Richman and Black because Caruso discloses expression of tat can be cytotoxic to cells and Engleman 
With regard to the claimed requirement that the non-integrating lentiviral vector encoding the tat gene further encode a CCR5 knockout sequence, it would have been obvious to the skilled artisan to combine the disclosures of Goldsmith, Richman, Black, Engleman, Philippe and Caruso, on a system of treating HIV comprising selected modified stem cells which are generated by transduction with a non-integrating lentiviral packaging vector encoding tat and gag or mutated pol, further with the disclosures of Holt, on the ability of ZFNs to modify CCR5 in CD34+ cells and Cai on lentiviral packaging vectors encoding CCR5.  A skilled artisan would have been motivated to encode ZFNs targeting a CCR5 knockout on the lentiviral packaging vector, as Cai discloses such a design is superior in terms of cargo and prevents the ZFN from being integrated into the genome.  A skilled artisan would have been motivated to combine the ZFNs targeting CCR5 on lentiviral vectors as Holt suggests ZFNs targeting CCR5 can be combined with other anti-HIV therapies.  
With regard to Dr. Garg’s assertions at sections 9 and 10, which argues that the combination of the two vectors “unexpectedly” provides a mean to overcome the “co-receptor” switch issue of the prior art is not convincing.  The instant claims do not require wherein the system or method results in inhibition of CCR5 and CXCR4 HIV entry.  The claims are to “A system for treatment of HIV in a patient” with no claimed functional effect regarding HIV status (claim 21) and “A method for treatment of HIV” wherein administering Ganciclovir results in the elimination of HIV infected cells (claim 30).  The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, Dr. Garg does not articulate what was unexpected or surprising with regard to the claimed invention, directed to “A system for treatment of HIV in a patient” with no claimed functional 
Taken at face value of Dr. Garg’s statements, it would appear that that the two vector system functions as it was intended: Adding a second therapy to a first HIV therapy results in a better therapy.
At paragraph 10, Dr. Garg states, the invention counteracts “both CCR5 tropic and CXCR4 tropic HIV infection” and “This combination of two different therapies, neither of which can accomplish this goal on its own” is not persuasive.  No independent claim requires inhibition of CCR5 tropic and CXCR4 tropic infection is inhibited.
While the Examiner maintains that the evidence provided does not provide evidence of unexpected results over the claimed invention, it is also noted that the evidence provided in both Figures 2-11 of the instant specification or Figures 3-7 of Mehmetoglu-Gurbuz et al appear to be of a narrower scope than claimed.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens.  In the instant claims, and as iterated by Dr. Garg himself at sections 7 and 8 of the Declaration, the functional vectors utilized in the working examples are narrower in scope than the 
Further, Dr. Garg does not provide any arguments against the rejection of record itself.  While not addressing the rejection of record directly is not, by itself, reason to find the declaration insufficient, Applicant does have the burden to show how the alleged unexpected results are relative to the prior art and/or rejection of record.  
Thus, Dr. Garg’s alleged evidence of Figures 2-11 of the instant specification or Figures of Mehmetoglu-Gurbuz et al do not appear to be unexpected with regard to the claimed invention; Dr. Garg’s arguments appear to articulate that the claimed invention worked as intended; and Dr. Garg does not address how the evidence of Figures 2-11 of the instant specification or Figures of Mehmetoglu-Gurbuz et al are relative to the prior art or the rejections of record over the claimed invention.
Taken together, Dr. Garg’s Declaration is insufficient to overcome the rejection of record.

RESPONSE TO ARUGMENTS
Applicant’s arguments with regard to the 103 of record of claims 21, 23, 25, 27, and 29 have been fully considered but are not persuasive. 
At page 9, Applicant argues, “Applicant continues to assert the arguments provided in the RCE Response of 20 November 2020 as these bases remain sound for overcoming the present rejection of the claims as obvious.”  The Examiner maintains that the arguments presented in the Response dated November 20, 2020 were not persuasive, for the same reasons as iterated in the Office Action dated 7/29/21.
“Applicant requests reconsideration of the arguments in light of secondary considerations present in the facts surrounding the patentability of the present methods.  These secondary considerations are documented in the Declaration of Dr. Himanshu Gard, filed herewith, and the references cited and provided therein, and in the arguments below.”
In Section A, at page 9 of the Reply dated 11/24/2021, Applicant asserts, 
“Dr. Garg, a present inventor, has attested to the unexpected result of using CCR5 knockout alone to treat HIV, described in the Declaration filed with this Amended.  “Essentially, when the function of the CCR5 gene as required for HIV infection for at least some HIV strains was elucidated, this provided hope for an HIV cure.  This treatment would involve a stem cell transplant having the CCR5 knock out genotype (either natively or through genetic manipulation) to a patient.  It was hypothesized that this would repopulate the patient’s bloodstream with cells that would be immune to HIV due to the inability of the HIV to enter the cell any longer (e.g., because HIV was CCR5 tropic this would be an effective treatment method).  The lack of CCR5 in the stem cells would block the infection and result in a cure of the patient.  However, as provided in the Garg Declaration, the subsequent reports made it clear that such a treatment did not work in almost all cases to block infection completely but instead surprisingly resulted in an HIV remission of CCR4 tropic HIV.  This was not the expected nor hoped for result and has been termed a “co-receptor switch.”  Dr. Garg has provided two example publications of such results, in Kordelas et al, and Gupta et al.”

At Section B, at page 10 of the Reply dated 11/24/2021, Applicant asserts 
“the present inventors provide a solution to the unexpected “co-receptor switch” problem with “a 2-tier approach to the stem cell treatment of HIV involving two different approaches.  The present method and system utilize a first tier of treatment, namely the use of a conditional cytotoxic gene, TK-SR39, which is expressed only in the presence of the HIV tat gene (e.g. HIV infection).  With the addition of Ganciclovir to the patient, these cells expressing TK-SR39 die.  Notably, as attested by Dr. Garg, this does address the infection of HIV that is CCR4 tropic.  The second tier of the approach is the deletion of the CCR5 gene in the stem cells.  As attested to by Dr. Garg and evidenced by Kordela et al, and Gupta et al., this treatment does not provide an effective means of curing an HIV infection.  The results described here are shown in both the present specification as well as in the experiments of Mehmetoglu-Gurbuz et al.  provides the results of the CCR5 knockout.  Also attested to by Dr. Garg, neither of these treatments work on their own, but it is only through the combination of these two treatments that the unexpected failure of the CCR5 knock out stem cells is unexpectedly and surprisingly effectively addressed.  It is only through the work of the present inventors that the combination of two separate ineffective treatment methods provides an effective treatment.  These experimental results of Dr. Garg’s group are provided in Figures 3, 4, 5, 6, 7, and 8 of the Mehmetoglu-Gurbuz et al.”

At Section C, at pages 10-11 of the Reply dated 11/24/2021, Applicant asserts, 
“As evidenced by the information provided in the present specification and the post-filing data of Mehmetoglu-Gurbuz et al., the presently claimed methods and system constitute unexpected and never previously before documented effective approaches to HIV treatment using stem cells.  If not for the experimental data of the present inventors, such methods and systems could not have a reasonable 

The Examiner notes that Dr. Garg’s affidavit has been fully considered, and been found to be insufficient to overcome the rejection of record.  The Examiner notes that while Dr. Garg attests that the claimed invention unexpectedly overcomes the CCR5 and CXCR4 co-receptor switch problem, the Examiner is not convinced of error.  Applicant’s evidence must be considered with regard to the claimed invention.  The claimed invention, directed to “A system for treatment of HIV in a patient” with no claimed functional effect regarding HIV status (claim 21) and “A method for treatment of HIV” wherein administering Ganciclovir results in the elimination of HIV infected cells (claim 30). Neither instant independent claim 21 nor 30 require that the CCR5 receptor is knocked out, or that the invention results in inhibition of CCR5 and CXCR4 tropic HIV infection.  
In addition, the art renders obvious the claimed invention, as iterated in the rejection of record:
Goldsmith, in view of Richman and Black render obvious (at least) a modified stem cell encoding a tat-inducible GFP, and tat-inducible thymidine kinase SR39 mutant; wherein tat is provided in trans on a separate vector.
The introduction of a non-integrating lentiviral vector encoding the tat gene and a CCR5 knockout sequence flows naturally from the prior art:
Richman disclose a tat-inducible marker can be expressed following tat-expression (see above).  However, Caruso discloses expression of tat in cells can be cytotoxic (page 135), thus identifying a known problem when providing tat in trans.  Engleman discloses use of non-integrating viral vectors encoding and expressing viral proteins allow for the expression of proteins which are toxic from expression because the expression is short term (paragraph [0008]) and that transactivators can be 
With regard to the claimed requirement that the non-integrating lentiviral vector encoding the tat gene further encode a CCR5 knockout sequence, it would have been obvious to the skilled artisan to combine the disclosures of Goldsmith, Richman, Black, Engleman, Philippe and Caruso, on a system of treating HIV comprising selected modified stem cells which are generated by transduction with a non-integrating lentiviral packaging vector encoding tat and gag or mutated pol, further with the disclosures of Holt, on the ability of ZFNs to modify CCR5 in CD34+ cells and Cai on lentiviral packaging vectors encoding CCR5.  A skilled artisan would have been motivated to encode ZFNs targeting a CCR5 knockout on the lentiviral packaging vector, as Cai discloses such a design is superior in terms of cargo and prevents the ZFN from being integrated into the genome.  A skilled artisan would have been motivated to combine the ZFNs targeting CCR5 on lentiviral vectors as Holt suggests ZFNs targeting CCR5 can be combined with other anti-HIV therapies.
Further, Dr. Garg does not articulate what was unexpected or surprising with regard to the claimed invention, directed to “A system for treatment of HIV in a patient” with no claimed functional effect regarding HIV status (claim 21) and “A method for treatment of HIV” wherein administering Ganciclovir results in the elimination of HIV infected cells (claim 30).  Dr. Garg indicates that the GFP-thymidine kinase system is sufficient to kill any cells still capable of being infected with HIV following 
Taken at face value of Dr. Garg’s statements, it would appear that that the two vector system functions as it was intended: Adding a second therapy to a first HIV therapy results in a better therapy.
While the Examiner maintains that the evidence provided does not provide evidence of unexpected results over the claimed invention, it is also noted that the evidence provided in both Figures 2-11 of the instant specification or Figures 3-7 of Mehmetoglu-Gurbuz et al appear to be of a narrower scope than claimed.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens.  In the instant claims, and as iterated by Dr. Garg himself at sections 7 and 8 of the Declaration, the functional vectors utilized in the working examples are narrower in scope than the present claims, wherein HIV LTR’s drive expression of GFP and the thymidine kinase from HIV expression vectors (i.e. the “first” vector), and the second vector encodes tat and a guide RNA and cas9.  The Examiner is unable to find reference to a CRISPR system in the present published specification.  Thus, the evidence provided is not commensurate in scope with the claimed invention.
At page 11 of the reply filed 11/24/2021 Applicant asserts:
“Finally, a further secondary consideration that the examiner is requested to consider is the long felt need in the art of an effective HIV treatment using stem cells.  Although antivirals have been shown to extend the lifespan of those infected with HIV, it remains that this infection has enormous detrimental consequences on the life of those infected and on medical systems in general.  Lifelong 

The Examiner is not persuaded.  Applicant argues that the “single treatment approach” of the claimed invention using stem cells satisfies the long felt need for HIV treatment.  However, as iterated by Dr. Garg, the alleged unexpected results are due to a “two-tiered” approach, using the tat-driven thymidine-kinase/ Gancyclovir therapy AND a CCR5 knockout.  Further, as claimed for both claim 21, and claim 30 (and its dependent claims) there are two vectors introduced into the cells (tat-driven GFP and; tat-driven TKSR39, and NIL tat and CCR5 knockout) which appear to be delivered separately.  Thus these arguments regarding a “single” treatment approach are confusing with regard to the claimed invention.
Further the requirements to satisfy A Long-felt need have not been met:
Establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535, 539, 152 USPQ 602, 605 (CCPA 1967) ("Since the alleged problem in this case was first recognized by appellants, and others apparently have not yet become aware of its existence, it goes without saying that there could not possibly be any evidence of either a long felt need in the . . . art for a solution to a problem of dubious existence or failure of others skilled in the art who unsuccessfully attempted to solve a problem of which they were not aware."); Orthopedic Equipment Co., Inc. v. All Orthopedic Appliances, Inc., 707 F.2d 1376, 217 USPQ 1281 (Fed. Cir. 1983) (Although the claimed invention achieved the desirable result of reducing inventories, there was no evidence of any prior unsuccessful attempts to do so.).

Second, the long-felt need must not have been satisfied by another before the invention by applicant. Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988) (Although at one time there was a long-felt need for a "do-it-yourself" window shade material which was adjustable without the use of tools, a prior art product fulfilled the need by using a scored plastic material which could be torn. "[O]nce another supplied the key element, there was no long-felt need or, indeed, a problem to be solved".)

Third, the invention must in fact satisfy the long-felt need. In re Cavanagh, 436 F.2d 491, 168 USPQ 466 (CCPA 1971).

In the instant case, Applicant has not shown evidence that they have actually solved the claimed problem.  The claims are to an in vivo method, but the instant specification and the Mehmetoglu-Gurbuz et al evidence provide in vitro data, not in vivo data.  In addition, Applicant has not shown effective HIV treatment using stem cells has not been satisfied by others prior to the invention.  To the extent that Applicant’s arguments of “Long-Felt Need” are directed to inhibition of CXCR4 and CCR5 HIV entry, which ultimately appears to be Applicant’s arguments, the features are not claimed.  However, targeting CXCR4 and CCR5 receptors as an effective HIV therapy was known at the time of the invention.  For example, US Patent Application Publication No. 2010/0291048 to Holmes discloses knockout of both CXCR4 and CCR5 receptors in stem cells is a therapeutic approach for treating HIV (See, paragraphs [0120], [0123]).

Conclusion
No claims are allowed.  No claims are free of the art.

FINAL REJECTION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633